Elliott, J.
The appellee brought this suit to foreclose a mechanic’s lien, and the appellant was made a party to the suit to answer as to his interest in the property. The notice was directed against Maggert, and a decree was entered foreclosing the lien. The appellant, Wiley, alone appeals, for Maggert does not join in the appeal.
*560Filed April 4, 1891.
It is suggested, rather than asserted by appellant’s counsel, that as there is no evidence that Maggert was the owner this suit must fail. We think that the appellant can not successfully make that point. The appellant has a right to avail himself of all material errors that affect him, but he can not avail himself of errors affecting another party. It is not shown that he was in any wise affected by the alleged failure to prove Maggert’s ownership.
Judgment affirmed.